             Case 1:19-cv-03577-MHC Document 6 Filed 09/13/19 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 LINDSAY SHAPIRO,

            Plaintiff,
                                                             CIVIL ACTION FILE
 v.
                                                             NO. 1:19-CV-3577-MHC
 WORLD ACCEPTANCE
 CORPORATION, and DOES 1-10,

            Defendants.

                                                   ORDER

        The Plaintiff having announced settlement in this case, the Court hereby DIRECTS

the Clerk to administratively close this case. The parties shall file a dismissal upon

finalization of the settlement documents. If settlement negotiations fail, the parties should

promptly move to reopen the case. 1

        IT IS SO ORDERED this 13th day of September, 2019.


                                                    ________________________
                                                    MARK H. COHEN
                                                    United States District Judge




        1
           Administrative closure is a docket-control device used by the Court for statistical purposes. The
parties need only file a motion to reopen the case if settlement negotiations fail. Administrative closure will
not prejudice the rights of the parties to this litigation in any manner.
